Order entered January 31, 2014




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-13-01384-CR

                        CHARLES EDWARD PHINISEE, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. F13-70249-H

                                            ORDER
       The Court REINSTATES the appeal.

       On January 10, 2014, we ordered the trial court to make findings regarding why the

clerk’s and reporter’s records had not been filed. On January 28, 2014, we received the clerk’s

record and on January 30, 2014, we received the reporter’s record. Therefore, in the interest of

expediting the appeal, we VACATE the January 10, 2014 order requiring findings.

       Appellant’s brief is due within thirty days of the date of this order.


                                                       /s/    DAVID EVANS
                                                              JUSTICE